IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


THE JEWISH HOME OF EASTERN     :      No. 133 MAP 2014
PENNSYLVANIA,                  :
                               :      Appeal from the order of the
              Appellant        :      Commonwealth Court at No. 452 MD 2014,
                               :      dated October 28, 2014.
                               :
          v.                   :
                               :
                               :
PENNSYLVANIA DEPARTMENT OF     :
HEALTH AND PENNSYLVANIA HEALTH :
POLICY BOARD,                  :
                               :
              Appellees        :


                                 ORDER


PER CURIAM                                    DECIDED: December 21, 2015
     AND NOW, this 21st day of December, 2015, the order of the Commonwealth

Court is AFFIRMED.